On Remandment.
The Statute, Code of 1923, Section 7318, provides that: "The decisions of the supreme court shall govern the holdings and decisions of the court of appeals, and the decisions and proceedings of such court of appeals shall be subject to the general superintendence and control of the supreme court as provided by section 140 of the constitution of the state." Therefore, in recognition of that Statute, this Court must reverse and remand the above styled case.
In so doing, however, we desire, without reflection, to set forth the reasons of the Court of Appeals for its original holdings.
The Act creating the Court of Common Pleas, in which this cause arose, provides; "but the Court shall not have jurisdiction in such cases where the amount in controversy exceeds $300.00."
This Court has already held in Davis v. Jerrell, 25 Ala. App. 524,149 So. 720, that the Court of Common Claims of Jefferson County, Alabama, was without jurisdiction to allow amendment of complaint so as to reduce the amount claimed where demand for judgment in the complaint exceeded the jurisdictional amount. The above cited case was recognized as being the law by the Supreme Court of Alabama in Broyles v. Loveman, Joseph  Loeb,229 Ala. 292, 156 So. 843.
It is generally held by a large number of courts of last resort that, where a plaintiff in his complaint demands a sum beyond the jurisdiction of court, no jurisdiction exists, and the case cannot be brought within the jurisdiction by reason of the fact that the sum actually due has been reduced by payments or credits to an amount within the jurisdiction, by a waiver on the part of plaintiff as a part of his demand.
The foregoing is held to be the law in Louisiana, Miss., N.Y., N.C., Pa., Texas, Ver., Wis., England and Ga. A list of the cases hereinabove cited may be found in 15 C.J. 777, Note 36.
Of course, the foregoing would not apply, unless the question was raised by appropriate pleading. Beginning with the case of Baird v. Nichols, 2 Port. 186, the Supreme Court of this State held: "The balance of an account for services rendered, reduced below fifty dollars, by credits, could be recovered by warrant from a Justice of the Peace."
In Davis v. Bedsole, 69 Ala. 362, the Court said: "We can not see that the case is varied by the fact that the attachment before the justice was sued out after the commencement of this action, and could have been abated for this reason at the option of the defendant. It is a sufficient answer to this view, that the defendant did not elect to interpose such a plea, so far as the record shows, and the plaintiff did elect to prosecute his suit to judgment in a forum of his own choosing."
In the case of Wharton v. King, 69 Ala. 365, the claim was for less than $100 and within the jurisdiction of the Justice Court; and hence, that case is not at all in point.
In the case of Webb  Stagg v. McPherson  Co., 142 Ala. 540,38 So. 1009, while, the affidavit in attachment averred that the defendant was justly indebted to the plaintiff in the sum of $108.80, the *Page 585 
complaint originally claimed $100 and the amendment to the affidavit and bond was allowed at the time of trial.
In the case of Central of Georgia R. R. Co. v. Williams,163 Ala. 119, 50 So. 328, the complaint originally was for $100, and such amendments as were made were in the Circuit Court on appeal from the Justice Court.
None of the cases above cited were in conflict with the general rule above stated. However, as we said in the beginning, the decisions of the Supreme Court are controlling, and the judgment in this case must be reversed and the cause must be remanded.
Reversed and remanded.